Name: Commission Implementing Decision (EU) 2018/1716 of 13 November 2018 amending Implementing Decision 2013/776/EU establishing the Education, Audiovisual and Culture Executive Agency
 Type: Decision_IMPL
 Subject Matter: education;  culture and religion;  communications;  EU institutions and European civil service
 Date Published: 2018-11-14

 14.11.2018 EN Official Journal of the European Union L 286/33 COMMISSION IMPLEMENTING DECISION (EU) 2018/1716 of 13 November 2018 amending Implementing Decision 2013/776/EU establishing the Education, Audiovisual and Culture Executive Agency THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), and in particular Article 3 thereof, Whereas: (1) Regulation (EU) 2018/1475 of the European Parliament and of the Council (2) lays down the legal framework of the European Solidarity Corps, which will offer opportunities for young people to engage in solidarity activities. The programme will contribute to addressing unmet societal needs and strengthening communities, while enhancing young people's personal, educational, social, civic and professional development. (2) Management of part of the European Solidarity Corps action involves implementing technical projects which do not entail political decision-making and which require a high level of technical and financial expertise throughout the project cycle. (3) The Education, Audiovisual and Culture Executive Agency (the Agency) has demonstrated an effective approach to managing Union programmes. Over several years it has built up competence, skills and capacity in the management of the programmes delegated to it. (4) A cost-benefit analysis carried out in accordance with Article 3(1) of Regulation (EC) No 58/2003 highlighted both the quantitative and qualitative advantages of delegating the management of part of the European Solidarity Corps actions to the Agency. (5) In terms of the cost comparison with the in-house option, the cost-benefit analysis found it more efficient and cost-effective by a margin of 30 % in net present value terms for tasks to be managed by the Agency. The new activities envisaged for delegation to the Agency are in line with its current mandate and mission. They also represent a continuation of its existing activities such as the European Voluntary Service projects delegated to it from the Erasmus+ Programme established by Regulation (EU) No 1288/2013 of the European Parliament and of the Council (3). In addition, the European Solidarity Corps stakeholders would benefit from the Agency's accumulated experience in programme management. Conversely, an in-house arrangement would be disruptive as the activities envisaged for delegation have never been managed internally by the parent Directorates-General, which lack the capacity to manage them in-house. (6) Therefore, the responsibility for implementing parts of the new European Solidarity Corps action under Regulation (EU) 2018/1475 should be conferred on the Agency and Commission Implementing Decision 2013/776/EU (4) should therefore be amended accordingly. (7) To ensure consistent implementation over time of this Decision and of the action concerned, it is necessary to ensure that the Agency exercise its tasks linked to the implementation of this action from the date on which Regulation (EU) 2018/1475 enters into force. (8) The measures provided for by this Implementing Decision are in accordance with the opinion of the Committee for Executive Agencies. HAS ADOPTED THIS DECISION: Article 1 In Commission Implementing Decision 2013/776/EU, in the first subparagraph of Article 3(1), the following point (f) is added: (f) The European Solidarity Corps. The Agency is also entrusted with the provision of services to other Union programmes which contribute to the objectives of the European Solidarity Corps, which are referred to in Article 5(3) of the Regulation laying down the legal framework of the European Solidarity Corps (*1). Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the date of entry into force of the basic act laying down the legal framework of the European Solidarity Corps (5). Done at Brussels, 13 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 11, 16.1.2003, p. 1. (2) Regulation (EU) 2018/1475 of the European Parliament and of the Council of 2 October 2018 laying down the legal framework of the European Solidarity Corps and amending Regulation (EU) No 1288/2013, Regulation (EU) No 1293/2013 and Decision No 1313/2013/EU (OJ L 250, 4.10.2018, p. 1). (3) Regulation (EU) No 1288/2013 of the European Parliament and of the Council of 11 December 2013 establishing Erasmus+: the Union programme for education, training, youth and sport and repealing Decisions No 1719/2006/EC, No 1720/2006/EC and No 1298/2008/EC, (OJ L 347, 20.12.2013, p. 50). (4) Commission Implementing Decision 2013/776/EU of 18 December 2013 establishing the Education, Audiovisual and Culture Executive Agency and repealing Decision 2009/336/EC (OJ L 343, 19.12.2013, p. 46). (5) See footnote 2.